DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 6/19/2018 are accepted.
Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a device for performing measurements on the seabed comprising the combination of features recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Non-patent Literature, “In situ Quality Assessment of a Novel Underwater pCO2 Sensor Base on Membrane Equilibration and NDIR Spectrometry" discloses an underwater sensor for measuring CO2 partial pressure, the sensor comprising a chamber filled with gas, a membrane subjecting the chamber to partial pressure, a circulating device and a temperature stabilization device.  US 10732064 discloses an immersion depth measurement device that can be lowered from a vessel by a line or umbilical and used to measure ambient pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617